Opinion by
Mb. Justice Mestrezat,
The facts of the case are not disputed and are fully stated in the opinion of the court below and need not be repeated here.
We are of opinion that the fund donated by Mr. Jenks was given for a charitable use and that it must be administered by the trustees in accordance with the terms of the donation and their acceptance of the trust. The terms and conditions upon which the gift was made are explicit and are set out in a written agreement signed by the donor and the trustees. The amount donated to each of the said poor districts was to be used and appropriated only for the benefit of the poor in the respective districts by. the officers of said districts and their successors. The fund was to be known as “ The.Paul Darling Poor Fund ” of the respective districts, was to be kept separate and apart from the general poor fund of the township until it was determined that the fund would not be used jointly by the two districts, and thereafter it was to “ be applied to the necessary use of the poor of the respective districts by the overseers thereof,”
*355Authorities need not be cited to show that this gift was for a charitable use. This is a donation to the poor of a certain locality, which has frequently and uniformly been held to be a gift for a charitable purpose by the courts of England as well as by the federal and state courts of this country. The donor had the undoubted right to make any legal disposition of the money he desired. In the instrument disposing of it, he clearly designated the class of persons who were the objects of his charity and the terms and conditions on which it should be applied. The fund was to “ be used and appropriated only for the benefit of the poor in the respective districts.” He appointed trustees — “the respective officers of said districts and their successors ” —and created a trust by which his gift was to be made effective. For nearly twenty years the fund has been applied by the trustees to the purposes named by the donor and in conformity with the terms and conditions imposed by him when he made the gift. .
It is, however, claimed by the appellant that the donation by Mr. Jenks was a gift to the poor district of Brookville and not an independent charity; that it became an integral part of the general poor fund of the district and must be applied as other Moneys raised for the purpose by taxation. But this is not our construction of the paper creating the gift. The objects' of the donor’s bounty, as stated by him, are “ the poor in the respective districts.” This language would not limit the recipients of the gift to the paupers of the district whose support and maintenance are provided for by taxation under the poor laws of the commonwealth. The words used by the donor have a broader significance and make more numerous the beneficiaries of his charity. It was clearly his intention that the trustees should apply the funds at their discretion, not only to the poor of the district supported by taxation but also to the “poor in the district ” who have no statutory grounds for relief and who by reason of their necessities are worthy of the consideration and assistance of charitably inclined persons. There are deserving people of the latter description in almost every community, and there can be little doubt but that the donor of this most commendable charity believed that members of this class of unfortunates would be found in the poor district of Brookville. They appealed to his generosity and his intention *356was to provide for their necessities as well as for the support of those who might come within the statutory definition of paupers.
That this was to be a charity separate from the statutory poor fund of the district and administered as such is further apparent, we think, from the fact that it was to be known by a certain name designated by the donor in the instrument creating the charity. The money came to the donor from Mr. Paul Darling, whose desire was that it should be applied to the poor of the Brookville district. One of the terms and conditions on which the fund was donated was that it should be known as “ The Paul Darling Fund of the Poor District of Brookville Borough.” It is clear that Mr. Jenks’s intention was that the gift should be impressed with, and known by, the name of its real donor. This makes it manifest, we think, that it was his intention that the money donated should be kept as a separate and distinct fund by the trustees under the name given it for the relief of the worthy poor of Brookville borough. This was absolutely necessary if the fund was to be known by a distinct appellation. The condition upon which the gift was accepted by the trustees was that the money donated should be known as the Darling Fund, but it is apparent that this condition must be disregarded and ignored if, as claimed by the appellant, the fund was merged in, and became an integral part of, the general poor fund of the district.
By the agreement in writing, the overseers of the poor of Brookville district became the trustees of the fund and accepted the trust, agreeing for themselves and their successors in office “ that the terms and conditions of said donation shall be well and faithfully kept and observed, and the funds severally applied according to the terms and conditions of said gift.” The overseers of the poor of the district thereby became the trustees of this fund and, under the agreement in accepting the trust, were required to administer it according to the terms and conditions of the donation. They could apply the fund to no other purpose. They were trustees and their authority was defined and limited by the ihstrument creating the trust. If they failed or declined to perform the duties imposed upon them, a chancellor would not permit the trust to fail and the cestuis que trustent to lose the benefit of the gift but would appoint another trustee to carry out the intention of the donor.
*357We need not consider or discuss the several acts of assembly referred to in the opinion of the court below, as the appellant very properly concedes that “ Mr. Jenks might have created an independent charity and imposed such conditions upon it as he saw fit and, in that case, the legislature would not have power to interfere with it.” We are of opinion that such is the character of Mr. Jenks’s gift and that the fund must be administered by the trustees in accordance with the conditions imposed by the donor. The effect of the Act of March 5,1903, P. L. 9, cannot be considered, as the case was decided by the learned trial judge prior to its passage and we must determine the questions raised by this appeal on the law as it stood at the date of the entry of judgment by the court below.
The assignments are overruled and judgment is affirmed.